Citation Nr: 0303485	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating of excess of 20 percent for chronic 
lumbar strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Regional Office (RO) 
in Portland, Oregon.  In September 1999, the RO awarded an 
increased rating of 20 percent for the veteran's service-
connected low back disability and this appeal ensued.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).


FINDING OF FACT

The veteran's chronic lumbar strain with traumatic arthritis 
is manifested by moderate limitation of motion (LOM) and 
complaints of weakness in the low back and the lower 
extremities with easy fatigue and poor coordination in the 
lower extremities.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for chronic lumbar strain with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5295, 5010, 5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated on numerous occasions for low back 
complaints and had a long history of back problems.  Chronic 
low back strain was diagnosed.  



At a post service VA examination in August 1990, the veteran 
had full range of motion (ROM) with no evidence of 
discomfort.  Chronic low back strain was diagnosed.  

In December 1993 the RO granted entitlement to service 
connection for chronic low back strain and assigned a 
noncompensable evaluation.  

An X-ray report of the lumbar spine in February 1994 shows a 
tiny osteophyte at L2.  Mild degenerative arthritic changes 
were diagnosed.  

Upon VA examination in August 1994 ROM studies showed flexion 
to 90 degrees, extension to 30 degrees, rotation to 35 
degrees, bilaterally, and lateral bending of 30 degrees, 
bilaterally.  There was mild lumbosacral tenderness.  
Alignment was normal.  The diagnosis was chronic muscular 
strain.  

In July 1995 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for the veteran's low 
back disorder, effective from March 5, 1993.  

In August 1995 the veteran was seen by VA for low back pain.  
On examination there was paralumbar muscle tightness and some 
trigger points palpable.  

The RO, in a January 1996 rating action, confirmed and 
continued the 10 percent rating.  

Subsequently dated and pertinent records include an August 
1999 VA examination report.  The veteran reported increasing 
pain in the low back, radiating down to his legs.  There was 
morning stiffness, especially with cold weather.  Coughing 
and sneezing exacerbated his pain.  He avoided numerous 
activities because of his back pain.  Walking and increased 
standing or sitting caused pain.  There was additional loss 
of ROM upon flare-ups.  

Examination revealed flattening of the usual lordotic curve.  
There was no significant sacroiliac tenderness.  Mild lumbar 
tenderness was noted.  There was no spasm.  ROM was limited 
due to pain at 45 degrees of forward flexion, 20 degrees of 
lateral bending, bilaterally, and rotation to 20 degrees, 
bilaterally.  He could stand on his heels and toes.  Deep 
tendon reflexes were equal at the knee and the ankle.  There 
was diminished sensation at the toes.  The diagnosis was 
chronic lumbar strain with traumatic arthritis and loss of 
ROM due to pain.  

In September 1999 the RO granted entitlement to an increased 
rating of 20 percent for the veteran's low back disorder, 
effective July 30, 1999.  

When examined by VA in June 2002 the veteran reported that 
associated lower extremity symptoms had essentially been 
bilateral and had started about 2 years ago.  The present 
orthopedic treatment involved careful activity, oral 
medication, and occasional bracing of the back.  The present 
comfort level allowed for operating an automobile for 
approximately 30 minutes, limited by pain at the back and 
both lower extremities.  Walking was limited to 10 minutes by 
back pain.  

The veteran reported low back pain that sometimes radiated 
into the left buttock and both knees.  There was numbness in 
the lower extremities.  Coughing did not cause any orthopedic 
pain.  His pain resulted in sleep difficulty.  He veteran had 
feelings of weakness at the low back and into both lower 
extremities.  He had easy fatigue and poor coordination in 
both lower extremities.  These lower extremity symptoms were 
partly related to the back.  Flare-ups were usually the 
result of too much standing, walking, or lifting.  

Examination showed that the veteran was able to rise on his 
toes and heels.  He could forward flex and reach to his feet.  
Percussion of the flexed spine was painful at L4.  Back 
motion allowed flexion to 95 degrees, extension to 55 
degrees, rotation to 40/40 and lateral bending to 35/35.  
There was moderate pain with these movements.  There was 
guarding of movement to minimize pain. There was some low 
back tenderness at L5.  Alignment was quite good except that 
there was a mild to moderate kyphosis from T10 to L2.  This 
was not a painful area.  

The examiner diagnosed chronic muscular strain superimposed 
on degenerative instability.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements of different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes that the current 20 percent evaluation is 
based on DC 5295 for lumbosacral strain.  Pursuant to that 
code, a noncompensable rating is warranted for slight 
subjective symptoms only.  A 10 percent evaluation is 
warranted for characteristic pain on motion.  A 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  

When the limitation of motion for the specific joint involved 
is noncompensable, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of 2 or more major joints.  38 
C.F.R. § 4.71a, DCs 5003.

In this regard, slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  DC 5292.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  

Specifically, it is noted that the December 2002 statement of 
the case discussed the provisions and requirements of the 
VCAA of 2000.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.  The RO not only provided the regulations 
of the new law, but it fully applied them in the adjudication 
of the veteran's claim.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The Board finds that the evidence supports the currently 
assigned 20 percent evaluation, but nothing higher, for the 
veteran's lumbosacral strain with degenerative arthritis 
under DC 5295.  The competent medical evidence demonstrates 
that the veteran's LOM of the lumbosacral strain with 
degenerative changes is slight in degree.  The Board notes 
that there has been some improvement of ROM studies of the 
lumbar spine as evidenced by comparing the results of ROM 
studies in August 1999 and June 2002.  

These findings, however, as well as the credible evidence of 
functional loss due to pain, indicate the manifestations are 
closer to those provided for a 20 percent evaluation than a 
10 percent evaluation.

The Board has considered an evaluation in excess of 20 
percent but finds that the preponderance of the evidence is 
clearly against such an evaluation.  The veteran simply does 
not meet the criteria for a rating of 40 pursuant to DC 5295 
as severe strain is not demonstrated.  For example, there is 
no listing of the whole spine, marked limitation of forward 
bending in the standing position, loss of lateral motion, or 
irregularity of joint spaces.  

While degenerative changes are present, such have been 
clinically classified as mild in nature and any disablement 
resulting therefrom is already contemplated in the current 20 
percent evaluation.  Diagnostic Code 5295.  In this case, the 
20 percent evaluation under Code 5295 contemplates limitation 
of motion, and thus a separate rating for limitation of 
motion under Code 5292, is prohibited as that would involve 
the rating of the same manifestation under two (or more) 
Codes.  38 C.F.R. § 4.14 (2002).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45,  See DeLuca, supra, as well as to 38 
C.F.R. § 4.59.  While the appellant complains of pain and 
reports weakness and easy fatigue and poor coordination in 
the back and lower extremities, the Board does not find that 
such pain has resulted in functional disability in excess of 
that contemplated in the 20 percent evaluation already 
assigned.  The evidence indicates that ROM in the back is no 
more than moderately limited.  Hence, the Board does not find 
that a higher disability rating is warranted for the lumbar 
spine disorder on the basis of functional impairment.

The Board notes that traumatic arthritis is part of the 
service rated low back disability.  The evidentiary record 
has shown that such changes are negligible in nature having 
been clinically classified as mild by competent medical 
authority.  

In any event, with respect to application of the diagnostic 
criteria for rating traumatic arthritis, the Board notes that 
the veteran is in receipt a 20 percent evaluation for his low 
back disability based on not more than moderate impairment to 
include limitation of motion.  Twenty percent is the maximum 
schedular evaluation assignable with application of the 
criteria for rating limitation of motion due to arthritic 
changes with application of the appropriate codes.  There 
exists no basis upon which to assign a disability rating for 
arthritic changes as the veteran has already been compensated 
for his back disability for demonstrated impairment under 
diagnostic code 5295.  38 C.F.R. § 4.14.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the low back disability at 
issue.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
low back disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for chronic lumbar strain 
with traumatic arthritis.  See Gilbert v. Brown, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
strain with traumatic arthritis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

